DETAILED ACTION
This action is responsive to the communications filed on 12/1/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of withdrawn claims 43-60 which are directed to previously identified Group II.  The Examiner notes that Applicant elected previously identified Group I (claims 31-42) without traverse (see Applicant’s Remarks filed on 12/1/2020 as well as the Restriction/Election Requirement mailed on 10/1/2020).  Accordingly, non-elected claims 43-60 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following claim amendments have been made by the Examiner (below):
	Cancellation of withdrawn claims 43-60.
Allowable Subject Matter
Claims 31-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claim 31, the present invention is directed to an apparatus configured to be employed in a UE (User Equipment), comprising: a memory 
	With respect to independent claim 38, the present invention is directed to an apparatus configured to be employed in a gNB (next generation Node B), comprising: a memory interface; and processing circuitry configured to: generate higher layer signaling that configures an associated beam/link recovery signal for each UE (User Equipment) of one or more UEs; process a first beam/link recovery signal from a first set of time and frequency resources, wherein at least one of a sequence of the first beam/link recovery signal, a coding of the beam/link recovery signal, or frequency resources of the first set of time and frequency resources is based on one or more interference randomization techniques; determine a first UE of the one or more UEs that is associated with the first beam/link recovery signal; and send an indicator associated with the first UE to a memory via the memory interface.
	With regards to claim 31; the closest prior art of record, Zhang et al. (US 2019/0174423), shows a similar apparatus (figs. 3+4) configured to be deployed within a UE (see figs. 1-4 and [0028+0041+0052]) including a memory unit, memory interface(s) 404a-404e; and processing circuitry (as shown by at least figure 4 and [0074+0075]).  The processing circuitry configured to process higher layer signaling 
	With regards to claim 38, the closest prior art of, Zhang et al. (US 2019/0174423), shows a similar apparatus (figs. 3+4) configured to be deployed within a gNB (see figs. 1-4 and [0028+0041+0052]) including a memory unit, memory interface(s) 404a-404e; and processing circuitry (as shown by at least figure 4 and [0074+0075]).  The processing circuitry configured to process higher layer signaling (see [0045], [0077], [0103], [0117], [0128], and [0141] with regards to RRC signaling or higher layer signaling) and storing higher layer signaling information in a memory via the memory interface (see [0143]).
	However, the prior art of record (including but not limited to the Zhang et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (with emphasis added):

31.	An apparatus configured to be employed in a UE (User Equipment), comprising:
	a memory interface; and 
	processing circuitry configured to: 
		process higher layer signaling configuring a beam/link recovery signal; 
		generate the beam/link recovery signal; 
		map the beam/link recovery signal to an associated set of time and frequency resources; and 
		send the higher layer signaling to a memory via the memory interface, 
wherein the processing circuitry is configured to one or more of generate the beam/link recovery signal or map the beam/link recovery signal based at least in part on at least one interference randomization technique.

38.	An apparatus configured to be employed in a gNB (next generation Node B), comprising: 
	a memory interface; and 
	processing circuitry configured to: 
		generate higher layer signaling that configures an associated beam/link recovery signal for each UE (User Equipment) of one or more UEs; 
		process a first beam/link recovery signal from a first set of time and frequency resources, wherein at least one of a sequence of the first beam/link recovery signal, a coding of the beam/link recovery signal, or frequency resources of the first set of time and frequency resources is based on one or more interference randomization techniques; 
		determine a first UE of the one or more UEs that is associated with the first beam/link recovery signal; and 
		send an indicator associated with the first UE to a memory via the memory interface.

Furthermore, the Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized limitations above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        2/27/2021